PER CURIAM.
The appellant challenges the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he alleges that the trial court orally pronounced a twenty-year sentence for his robbery conviction, but the written judgment incorrectly states the sentence is twenty-five years’ imprisonment. See Ashley v. State, 850 So.2d 1265 (Fla.2003) (holding that oral pronouncement of sentence controls over written documents). The record does not include any attachments demonstrating that the appellant’s claim is meritless. Accordingly, we reverse and remand for the trial court to either grant relief or attach portions of the record conclusively refuting the claim.
LEWIS, ROBERTS, and ROWE, JJ„ concur.